DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (US 5,941,700), as cited in the IDS dated 1/13/2020, and further in view of Marin et al (US 2017/0030211 A1), hereinafter “Marin”. 
Regarding claim 1, Fuchs discloses a support (i.e., insert fixture) for firing articles that has a tensioning plate 14 provided between two carrier plates 10 and 12 (i.e., upper and lower plates), wherein the carrier plates and the tensioning plate exhibit a corresponding pattern of boreholes 16 (Abstract, Fig 1). Fuchs discloses that in these boreholes, carrier ins 32 are introduced which are clamped in place and fixed in position (Abstract, Fig 1). Fuchs discloses that the carrier plates 10 and 12 (i.e, upper and lower plates) are connected with each other by screws 18 (i.e., interconnecting members) at their four corners (Fig 1, Fig 2, Column 2, Lines 55-58). Fuchs discloses a corresponding pattern of boreholes 16 in the two carrier plates and tensioning plate, which act as slots for the insertion of the carrier pins or any object that might fit in such boreholes (i.e, the upper plate comprises at least a slot for the insertion of the single crystal component) (Abstract, Fig 1, Fig 2). Fuchs discloses a tensioning plate or device (i.e., engagement feature) so that the carrier pins are clamped and fixed in position (Fig 1, Fig 2, Column 2, Lines 10-25). Therefore, the tensioning plate acts as an engagement feature to secure an article in place so that the article can undergo firing or some form of heating. 
Fuchs is silent in regards to “a cast turbine engine component comprising nickel or cobalt based superalloy, wherein the cast turbine engine component is retained by the slot and the engagement feature”. 
However, Marin discloses slot seals for reducing leakages between adjacent components of turbomachinery, wherein the seals may include a metallic shim and a coating overlying the metallic shim (Abstract). Marin discloses that the shim may be made from stainless steel or a nickel based alloy, such as nickel molybdenum chromium alloy and discloses that it may be coated with an aluminum oxide coating in order to form a protect oxidation layer to prevent oxidation of the underlying metal shim or seal ([0021], [0036]).
Therefore, it would have been obvious to one or ordinary skill in the art to have applied the slot engagement feature of Fuchs to other applications, such as for a turbomachinery component disclosed in Marin, since both components have a similar slot engagement feature composed of a ceramic material, as disclosed above. 
Regarding claim 2, Fuchs modified by Marin discloses that the supports for firing articles are comprised of carrier plates 10 and 12 (i.e., upper and lower plates) that can be made of a non-oxidizing metal or a ceramic material (Fuchs; Column 1, Lines 12-15). 
Regarding claim 5, Fuchs modified by Marin discloses on the ends of the screws 18 (i.e., interconnecting members), there are nuts 22 and counter-nuts 24 that are screwed underneath carrier plate 12 (i.e., base of the lower plate). (Fuchs; Fig 1, Fig 2, Column 2, Lines 55-65). 
Regarding claim 6, Fuchs modified by Marin discloses that the carrier plates 10 and 12 have the same right angled shape and exhibit a corresponding superimposed pattern of through-going boreholes 16, which extend in a pattern over the entire surface of the carrier plates 10 and 12 (i.e., wherein the upper plate comprises a plurality of slots and the lower plate comprises a plurality of corresponding engagement feature) (Fuchs; Fig 1, Fig 2, Column 2, Lines 40-50). 
Regarding claim 7, Fuchs modified by Marin, as shown in Fig 1 and 2, discloses several boreholes 16 (i.e., slots) in the carrier plates 10 and 12 and in the tension plate 14 (Fuchs; Fig 1, Fig 2). 
Regarding claim 8, Fuchs modified by Marin discloses a tensioning plate or device (i.e., engagement feature) so that the carrier pins are clamped (i.e., clip mounted) and fixed in position (Fuchs; Fig 1, Fig 2, Column 2, Lines 10-25). Therefore, the tensioning plate acts as an engagement feature to secure an article in place so that the article can undergo firing or some form of heating.
Regarding claim 9, Fuchs modified by Marin discloses that the carrier plates 10 and 12 have the same right angled shape and exhibit a corresponding superimposed pattern of through-going boreholes 16, which extend in a pattern over the entire surface of the carrier plates 10 and 12 (Fuchs; Fig 1, Fig 2, Column 2, Lines 40-50). It is known that each borehole will have a lining of the interior circumference that can be made of the same material as the carrier plates. Fuchs discloses that the supports for firing articles are comprised of carrier plates 10 and 12 (i.e., upper and lower plates) that can be made of a non-oxidizing metal or a ceramic material (Fuchs; Column 1, Lines 12-15). 
Regarding claim 11, Fuchs is silent in regards to wherein the insert liner is coated in aluminum oxide. Fuchs discloses that the carrier plates 10 and 12 have the same right angled shape and exhibit a corresponding superimposed pattern of through-going boreholes 16, which extend in a pattern over the entire surface of the carrier plates 10 and 12 (Fuchs; Fig 1, Fig 2, Column 2, Lines 40-50). It is known that each borehole will have a lining of the interior circumference that can be made of the same material as the carrier plates. Fuchs discloses that the supports for firing articles are comprised of carrier plates 10 and 12 (i.e., upper and lower plates) that can be made of a non-oxidizing metal or a ceramic material (Fuchs; Column 1, Lines 12-15). 
However, Marin discloses slot seals for reducing leakages between adjacent components of turbomachinery, wherein the seals may include a metallic shim and a coating overlying the metallic shim (Abstract). Marin discloses that the shim may be made from stainless steel or a nickel based alloy, such as nickel molybdenum chromium alloy and discloses that it may be coated with an aluminum oxide coating in order to form a protect oxidation layer to prevent oxidation of the underlying metal shim or seal ([0021], [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further coated the molybdenum alloy liner of Fuchs with the aluminum oxide coating of Marin in order to form a protect oxidation layer to prevent oxidation of the underlying insert liner, as taught by Marin above ([0021], [0036]).
Claims 3, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (US 5,941,700) modified by Marin, as applied to claims 1-2, 5-9, and 11 above, and further in view of Moore et al (US 2004/0221771 A1). 
Regarding claim 3, Fuchs modified by Marin does not explicitly disclose wherein the upper and lower plates in the insert fixture are composed of an alumina ceramic or molybdenum alloy material. Fuchs modified by marin discloses that the supports for firing articles are comprised of carrier plates 10 and 12 (i.e., upper and lower plates) that can be made of a non-oxidizing metal or a ceramic material (Fuchs; Column 1, Lines 12-15). 
However, Moore discloses a pallet structure comprising an upper deck; a lower frame member arranged in parallel planar relationship with an upper deck; a plurality of foot members connected to the upper deck and the lower frame member; and a reinforcement member position in physical contact with the upper deck (Abstract). Moore discloses that the reinforcement member comprises: a first plate, a second plate disposed in a spaced relationship with the first plate, and a support element disposed between the first plate and the second plate (Abstract).  Moore discloses that a reinforcement member 80 may be made of steel, stainless steels, aluminum, titanium, chromium, molybdenum, carbon, composites and alloys of the foregoing materials in order to enhance the structural integrity of the support fixture ([0078]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have substituted the non-oxidizing metal or a ceramic material of the support structures in Furchs modified by Marin with the molybdenum alloy material of Moore in order to further enhance the structural integrity of the support fixture, as disclosed in Moore above ([0078]).
Regarding claim 4, Fuchs modified by Marin does not explicitly disclose wherein the interconnecting members are made from a molybdenum alloy material. Fuchs modified by Marin discloses that the supports for firing articles are comprised of carrier plates 10 and 12 (i.e., upper and lower plates) that can be made of a non-oxidizing metal or a ceramic material (Fuchs; Column 1, Lines 12-15). 
However, Moore discloses a pallet structure comprising an upper deck; a lower frame member arranged in parallel planar relationship with an upper deck; a plurality of foot members connected to the upper deck and the lower frame member; and a reinforcement member position in physical contact with the upper deck (Abstract). Moore discloses that the reinforcement member comprises: a first plate, a second plate disposed in a spaced relationship with the first plate, and a support element disposed between the first plate and the second plate (Abstract).  Moore discloses that a reinforcement member 80 may be made of steel, stainless steels, aluminum, titanium, chromium, molybdenum, carbon, composites and alloys of the foregoing materials in order to enhance the structural integrity of the support fixture ([0078]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have substituted the non-oxidizing metal or a ceramic material of the support structures in Furchs modified by Marin with the molybdenum alloy material of Moore in order to further enhance the structural integrity of the support fixture, as disclosed in Moore above ([0078]).
Regarding claim 10, Fuchs modified by Marin does not explicitly disclose wherein the insert line is made from alumina or a molybdenum alloy material. Fuchs modified by Marin discloses that the supports for firing articles are comprised of carrier plates 10 and 12 (i.e., upper and lower plates) that can be made of a non-oxidizing metal or a ceramic material (Fuchs; Column 1, Lines 12-15). 
However, Moore discloses a pallet structure comprising an upper deck; a lower frame member arranged in parallel planar relationship with an upper deck; a plurality of foot members connected to the upper deck and the lower frame member; and a reinforcement member position in physical contact with the upper deck (Abstract). Moore discloses that the reinforcement member comprises: a first plate, a second plate disposed in a spaced relationship with the first plate, and a support element disposed between the first plate and the second plate (Abstract).  Moore discloses that a reinforcement member 80 may be made of steel, stainless steels, aluminum, titanium, chromium, molybdenum, carbon, composites and alloys of the foregoing materials in order to enhance the structural integrity of the support fixture ([0078]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have substituted the non-oxidizing metal or a ceramic material of the support structures in Fuchs modified by Marin with the molybdenum alloy material of Moore in order to further enhance the structural integrity of the support fixture, as disclosed in Moore above ([0078]).
Response to Arguments
Applicant’s arguments, see pp. 4-5, filed 8/3/2022, with respect to the rejection of claims 1, 2, and 5-9 under 35 U.S.C. 103 over Fuchs (US 5,941,700), the rejection of claims 3, 4, and 10 under 35 U.S.C. 103 over Fuchs in view of Moore (US 2004/0221771), and the rejection of claim 11 under 35 U.S.C. 103 over Fuchs in view of Marin (US 2017/0030211) have been considered.
Applicant has amended independent claim 1 to recite “a cast turbine engine component comprising nickel or cobalt based superalloy, wherein the cast turbine engine component is retained by the slot and the engagement feature”. Applicant argues that Fuchs does not teach or suggest the newly added limitation and that Fuchs discloses a fixture for firing articles in a dental laboratory and not for a turbine engine component. 
In response, Examiner agrees that Fuchs alone fails to teach the newly added limitation, therefore the previous rejection of claims 1, 2, and 5-9 are withdrawn. However, the rejection to claims 1,2, and 5-9 are moot in view of the new grounds of rejection, as disclosed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254. The examiner can normally be reached Monday-Friday 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734